IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELIANA NOEL,                           §
                                       §   No. 245, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County,
STATE OF DELAWARE,                     §   Cr. ID No. 1306002361
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: August 18, 2015
                          Decided: September 1, 2015

                                     ORDER

      This 1st day of September 2015, it appears to the Court that:

      (1)    On May 15, 2015, the appellant filed a notice of appeal from a April

16, 2015 Superior Court order sentencing her for a violation of probation. The

appellant’s opening brief and appendix were due on or before July 6, 2015.

      (2)    On July 9, 2015, the Chief Deputy Clerk sent a notice of brief

delinquency to the appellant. On July 20, 2015, the Chief Deputy Clerk issued a

Supreme Court Rule 29(b) notice, by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for her failure to file an opening

brief and appendix and for her failure to pay the required filing fee. On August 5,

2015, the certified notice to show cause was returned in an envelope marked

“Return to Sender, Not Deliverable Address, Unable to Forward.” The notice to
show cause was sent again, by first class mail, to the address on record with the

Department of Correction, on August 5, 2015.

      (3)   The appellant has failed to respond to the notice show cause and still

has not filed an opening brief or paid the required filing fee.      Under these

circumstances, dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                        2